DETAILED ACTION
	Claims 1-15 are presented foe examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 has been considered by the examiner.

Drawings
The drawings were received on 1/21/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 3-8 depend either directly or indirectly on claim 2 and as such inherit the 35 U.S.C. 112 issues of claim 2. Therefore these claims may not be further considered with respect to the prior arts because clarification is required for a proper understanding of the claimed invention and in order to perform a proper search and comparison with the prior arts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. US 2020177318.

As per claim 1 Belleschi et al. substantially teach the claimed method for performing retransmission by a first device (Figure 5), the method comprising: performing transmission of first information to a second device (Paragraph [0136]; and performing retransmission of the first information based on a delay deadline for the first information (Paragraph [0137]). Although the specific delay deadline is not explicitly mentioned it is obvious to a person having ordinary skill in the art at the time of filing of the present application because the expiration of a timer would be a functional equivalent of a delay deadline. 
	As per claim 9 Belleschi et al. teach the first information is sidelink information, uplink information, or downlink information (paragraph [0033]).

As per claim 10 Belleschi et al. teach determining a number of blind retransmissions of the first information based on at least one of a reliability requirement for the first information or a congestion level (Paragraphs [0090-0091]).

As per claim 11 Belleschi et al. teach the number of the blind retransmissions of the first information increases as the reliability requirement increases or the congestion level increases (Paragraph [0090]).

As per claim 12 Belleschi et al. teach the blind retransmissions are performed only when the first information has a high QoS requirement or a high priority (Paragraph [0090]).

As per claim 13 Belleschi et al. teach transmitting control information comprising scheduling information on the transmission and scheduling information on the retransmission to the second device (Paragraph [0040]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Freda et al. US 2021/0014791.

As per claim 14, Freda et al. substantially teach the claimed first device (WTRU) for performing retransmission (Fig 1B), the first device comprising: at least one memory (Fig 1B elements 130 and 132); at least one transceiver (Fig 1B element 120); and at least one processor (Fig 1B Element 118) to couple the at least one memory and the at least one transceiver, wherein the processor is configured to: control the transceiver  to transmit first information to a second device (Paragraph [0051]); and control the transceiver to retransmit the first information based on a delay deadline (latency criteria/threshold in time and/or in terms of a number of retransmissions) for the first information (Paragraph [0195]). While Freda et al. is specifically discussing the HARQ process, a person having ordinary skill in the art at the time of filing would be aware that this is a form of retransmitting and this would therefore have been obvious with the motivation being the same as retransmitting – to ensure receipt of the transmitted data.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khoshnevisan et al. US 2019/0253988 and US 2019/0253186 teach it is beneficial to be more conservative (in terms of the targeted BLER) for retransmissions as the delay deadline draws closer with each retransmission, and configuration is based at least in part on a number of user equipments that require a retransmission in a time period, a delay budget parameter, a packet error rate parameter, or a signal quality parameter.
Yang et al. US 2015/0172023 teach the retransmission timer may be based on a delay tolerance/error sensitivity or a delay sensitivity/error tolerance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111